Title: To George Washington from Alexander Hamilton, 19 November 1794
From: Hamilton, Alexander
To: Washington, George


        
          Sir
          Pittsburgh November 19. 1794 7 o Clock in the Morng
        
        I wrote you the day before yesterday by express. Nothing material remains to be said. The army is generally in motion homeward. the Virginia line by way of Morgan Town to Winchester &c. The Maryland by way of Union Town to Williamsport &c. The Pensylvania & New Jersey by the old Pensylvania route to Bedford—The Judiciary is industrious in prosecuting the examinations of prisoners among whom there is a sufficient number of proper one for examples & with sufficient evidence—Col. Gaddis has been brought in. With perfect respect & true attachment I have the honor yr obed. st
        
          A. Hamilton
        
        
        
          P.[S.] In five Minutes I set out for Philadelphia.
        
      